DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “corrugated web threading device adapted to thread” in claim 7; and “pressure members adapted to press” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cummings (6,048,429 A) in view of Sakamoto (US 2007/0039495 A1).
Regarding claim 1, Cummings discloses a conveyor device for conveying a single face corrugated web on a bridge, comprising: a lower guide roller 26, around which the single face corrugated web 25 is guided; and an upper pinching and conveyance nip formed by a pair of nip members  in pressure contact with one another (see Fig. 1, shown in part below); the upper pinching and conveyance nip being configured to pull the single face corrugated web upwards from the lower guide roller. Cummings lacks the explicit disclosure of at least one of said pair of nip members being motor-driven. Sakamoto teaches the use of a motor in a web feeding device, in order to rotatably drive a feed roller. Sakamoto, par. 38. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use a motor to drive at least one of the pair of nip rollers in the device of Cummings, as taught by Sakamoto, in order to rotatably drive the roller.

    PNG
    media_image1.png
    272
    388
    media_image1.png
    Greyscale

Regarding claim 2, the device of Cummings as modified by Sakamoto comprises the conveyor device of claim 1, wherein the pair of nip members and the lower guide roller 26 are arranged such that the single face corrugated web running through the conveyor device forms a free span between the lower guide roller and the upper pinching and conveyance nip. See Fig. 1, shown in part below.

    PNG
    media_image2.png
    272
    326
    media_image2.png
    Greyscale

Regarding claim 3, the device of Cummings as modified by Sakamoto comprises the conveyor device of claim 1, wherein the pair of nip members comprises a pair of rollers, and wherein at least one of said pair of rollers is motor-driven. See Fig. 1 above.
Regarding claim 4, the device of Cummings as modified by Sakamoto comprises the conveyor device of claim 3. Cummings lacks the explicit disclosure of both rollers of the pair of rollers being motor-driven. Sakamoto teaches the use of a motor in a web feeding device, in order to rotatably drive a feed roller. Sakamoto, par. 38. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use a motor to drive both nip rollers in the device of Cummings, as taught by Sakamoto, in order to rotatably drive the rollers.
Regarding claim 5, the device of Cummings as modified by Sakamoto comprises the conveyor device of claim 1. Cummings lacks the explicit disclosure of the lower guide roller being motor-driven. Sakamoto teaches the use of a motor in a web feeding device, in order to rotatably drive a feed roller. Sakamoto, par. 38. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have the lower guide roller be motor-driven in the device of Cummings, as taught by Sakamoto, in order to rotatably drive the roller.
Regarding claim 15, the device of Cummings as modified by Sakamoto comprises a corrugated web manufacturing line, comprising: at least one single facer 11; a double facer 13; a bridge 30 extending from the at least one single facer to the double facer, adapted to convey a single face corrugated web 25 from the at least one single facer to the double facer; and a conveyor device, to convey a single face corrugated web from the at least one single facer to the bridge; wherein the conveyor device comprises: a lower guide roller, around which the single face corrugated web is guided; and an upper pinching and conveyance nip formed by a pair of nip members in pressure contact with one another, at least one of said pair of nip members being motor-driven; the upper pinching and conveyance nip being configured to pull the single face corrugated web upwards from the lower guide roller. See Fig. 1, shown in part below.

    PNG
    media_image1.png
    272
    388
    media_image1.png
    Greyscale

Regarding claim 16, the device of Cummings as modified by Sakamoto comprises a method of operating a corrugated board manufacturing line comprising steps as follows: continuously manufacturing a single face corrugated web 25 in a single facer 11; pulling the single face corrugated web from the single facer onto a bridge 30 by a conveyor device, said conveyor device comprising: a lower guide roller; and an upper pinching and conveyance nip formed by a pair of nip members in pressure contact with one another, at least one of said pair of nip members being motor-driven; wherein the single face corrugated web is lifted from the single facer to the bridge by action of at least said pair of nip members; advancing the single face corrugated web on the bridge towards a double facer. See Fig. 1, shown in part above.
Regarding claim 17, the device of Cummings as modified by Sakamoto comprises the method of claim 16, wherein the lower guide roller is motor driven, and wherein the single face corrugated web is pulled from the single facer 11 towards the bridge 30 by combined action of nip members and of the lower guide roller which is motor-driven. See claim 5 rejection, above.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cummings in view of Sakamoto and Agata (US 8,646,776 B2).
Regarding claim 6, the device of Cummings as modified by Sakamoto comprises the conveyor device of claim 5. Cummings and Sakamoto lack the disclosure of an endless flexible member drivingly connecting the motor, the lower guide roller and the pair of nip members forming the upper pinching and conveyance nip. Agata teaches the use of an endless flexible member 32 to serve as a drive transmitting portion from a motor to feeding rollers. See Agata, col. 6, lines 25-38. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use an endless flexible member drivingly connecting the motor, the lower guide roller and the pair of nip members forming the upper pinching and conveyance nip, in the device of Cummings as modified by Sakamoto, as taught by Agata, in order to serve as a drive transmitting portion from the motor to the rollers.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cummings in view of Sakamoto and Ibuchi (US 5,080,010).
Regarding claim 14, the device of Cummings as modified by Sakamoto comprises the conveyor device of claim 1. Cummings and Sakamoto lack the disclosure of pressure members adapted to press the pair of nip members one against the other; wherein at least one of said pair of nip members is adapted to pivot around an axis parallel to rotation axes of said nip members. Ibuchi teaches the use of pressure members 1,2 adapted to press a pair of nip members one against the other; wherein at least one 11 of said pair of nip members is adapted to pivot around an axis parallel to rotation axes of said nip members, in order to press rollers against each other. Ibuchi, col. 6, lines 12-23. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use pressure members adapted to press the pair of nip members one against the other; wherein at least one of said pair of nip members is adapted to pivot around an axis parallel to rotation axes of said nip members, in the device of Cummings as modified by Sakamoto, as taught by Ibuchi, in order to ensure the rollers are pressed against each other.
Allowable Subject Matter
Claims 7-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the nearest prior art does not teach or suggest the claimed subject matter. For example, Cummings lacks the claimed corrugated web threading device adapted to thread a leading portion of the single face corrugated web into the upper pinching and conveyance nip, in combination with the remainder of the device claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy R. Severson, whose telephone number is (571) 272-2209.  The Examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, D. Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/JEREMY R SEVERSON/Primary Examiner, Art Unit 1759